Baldwin", J.,
delivered the opinion of the Court—Field, J., concurring.
*143This was an action for the recovery of a sum of money alleged to be due for wages. The plaintiff below claims that one Grim was authorized by the defendant to employ him in the stage business, and even if he was not, that the defendant ratified the contract. The question is one of fact on which the jury passed. The defendant appeals from the overruling of her "motion for a new trial, and her counsel contends that there was no evidence to support the verdict.
We think there was enough in the testimony of Kauffman and Grim, and in the letters of the defendant herself, to Grim, to be left to the jury for them to find the fact of authority in Grim to employ the plaintiff. In one of the letters she says: “ You will do better by getting new drivers, and agents, and horses.” It seems, after her return from the Atlantic States, she was informed of the acts of Grim, and made no objection at the time. The nature of the business, too, would seem to require some general powers in the agent having the control and direction of it.
We see no objection to the instructions given, which announce general rules as to agency, which were not erroneous in the relation in which they stand to the proofs.
The judgment is affirmed.